In a child protective proceeding pursuant to Social Services Law § 384-b and Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Kings County (Weinstein, J.), dated July 25, 2012, as, upon a fact-finding order of the same court dated October 13, 2011, entered upon the mother’s consent, finding that she had neglected the subject child, after a dispositional hearing, released the child to the custody of the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
On the issue of the proper placement of a child in a child protective proceeding, the “essential consideration” is the best interests of the child, and the Family Court’s exercise of its discretion must have a sound and substantial basis in the record (Matter of Ramazan U., 303 AD2d 516, 517 [2003]; see Matter of Julian T. [Jessica M.], 90 AD3d 768, 769 [2011]). Here, the Family Court’s determination releasing the child to the custody of the father had a sound and substantial basis in the record, and will not be disturbed (see Matter of Julian T. [Jessica M.], 90 AD3d at 769; Matter of Daniel R. [Lucille R.], 70 AD3d 839, 842 [2010]). Skelos, J.P., Hall, Cohen and Hinds-Radix, JJ., concur.